Name: Commission Regulation (EC) No 3460/93 of 16 December 1993 prolonging the first suspension of the advance fixing of the export refunds on wheat or meslin flour
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 316/32 Official Journal of the European Communities 17. 12. 93 COMMISSION REGULATION (EC) No 3460/93 of 16 December 1993 prolonging the first suspension of the advance fixing of the export refunds on wheat or meslin flour to continue that measure for a period, which will make it possible to monitor the situation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular the first subparagraph of Article 13 (7) thereof, Whereas Article 13 (7) of Regulation (EEC) No 1766/92 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas Commission Regulation (EC) No 3379/93 (3) suspended advance fixing of the export refunds on wheat or meslin flour ; whereas the reasons which led to that suspension still exist ; whereas it is important, therefore, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EC) No 3379/93, ' 16 December 1993' is hereby replaced by '6 January 1994'. Article 2 This Regulation shall enter into force on 17 December 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 303, 10. 12. 1993, p . 14.